


110 HRES 251 IH: Congratulating St. Bernard Parish Public

U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 251
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2007
			Mr. Melancon
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating St. Bernard Parish Public
		  Schools Superintendent Doris Voitier for her receipt of the 2007 John F.
		  Kennedy Profile in Courage Award.
	
	
		Whereas Doris Voitier has served the St. Bernard Parish
			 school district for more than 35 years, and on August 10, 2004, Doris Voitier
			 was named Superintendent of the St. Bernard Parish Public Schools;
		Whereas on August 29, 2005, Hurricane Katrina made
			 landfall in Louisiana;
		Whereas St. Bernard Parish was under as much as 21 feet of
			 water due to levee breaks from the storm surge from Hurricane Katrina;
		Whereas Doris Voitier remained in a shelter at Chalmette
			 High School with 1500 other people for four days after Hurricane
			 Katrina;
		Whereas on September 24, 2005, Hurricane Rita made
			 landfall, and St. Bernard Parish was again flooded;
		Whereas all housing, businesses, and government buildings,
			 including all 15 schools in the parish, were either destroyed or severely
			 damaged;
		Whereas Ms. Voitier, feeling that Federal emergency
			 assistance was not appropriated quickly enough, borrowed parish school funds to
			 purchase trailers to serve as portable classrooms and to house teaching staff,
			 and rallied local residents to help with cleanup of the Chalmette High School
			 parking lot;
		Whereas on November 14, 2005, only 11 weeks after
			 Hurricane Katrina, Doris Voitier opened the St. Bernard Unified School, for 334
			 students out of the 8,000 who had been enrolled before the disaster; and
		Whereas St. Bernard Parish is scheduled to open five
			 school buildings to serve nearly 4,000 returning students by August 2007: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)commends Doris
			 Voitier for her efforts to rebuild St. Bernard Parish schools; and
			(2)congratulates
			 Doris Voitier for being named one of the recipients of the 2007 John F. Kennedy
			 Profile in Courage Award.
			
